DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-17 were previously pending in the instant application.  Applicant’s amendment filed May 4, 2022, has been entered in full.  Claims 1-3, 7, 11, 13-14 and 17 have been amended.  No claims have been added or cancelled.  Accordingly, claims 1-17 remain pending.

Response to Arguments
Applicant argues that the amended claims no longer invoke 35 U.S.C. 112(f) (Remarks filed May 4, 2022, hereinafter Remarks: Page 7).  Examiner agrees.  The currently-pending claims recite sufficient structure to avoid invoking 35 U.S.C. 112(f).

Applicant argues that the amendments to the claims have overcome the previous rejections under 35 U.S.C. 112(a) (Remarks: Pages 7-8).  Examiner agrees.  Because the previous rejection was tied to interpretation under 35 U.S.C. 112(f), and the amended claims no longer invoke 35 U.S.C. 112(f), the previous rejection under 35 U.S.C. 112(a) has been overcome and is withdrawn.
While not specifically addressed in Applicant’s Remarks, Examiner notes that the previous rejection under 35 U.S.C. 112(b) was also tied to interpretation under 35 U.S.C. 112(f), and therefore has also been overcome by the amendments and is withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 102, arguing that the previously-cited prior art does not disclose all elements of the claimed invention (Remarks: Pages 8-12).  Examiner respectfully disagrees for the reasons presented in the responses and rejections below.
In particular, with respect to claim 1, Applicant argues that the raw scaling section 300b of Fig. 1B of Wong “is arranged as a bypass, which appears to resized raw data for the series of raw domain processing blocks P1 ~ Pn but does not resize the image data before further processing (i.e., including demosaicing) is performed.  In other words, resizing the raw image data for the series of raw domain processing blocks P1 ~ Pn does not necessarily mean the at the image data output by the raw domain processing section 201b is resized as well” (Remarks: Pages 10-11; emphasis omitted).  Examiner respectfully disagrees.
The purpose of the scaling/resizing in Wong is to reduce the resolution of an input image captured by a camera sensor in order to match the output resolution required to produce a video ([0005]; [0037]).  “This scaling may be performed either in the raw domain or the RGB domain” ([0007]), but it must occur somewhere in the image processing pipeline in order to provide the required resolution reduction.  Wong specifically teaches that an advantage of performing resizing in the raw domain (rather than later in the RGB domain) is that, “[a]s a result, a majority of processing blocks in an image pipeline or post-processing section can be operated at a lower clock rate than the clock rate required to support full-resolution processing” ([0007]).  This makes clear that the purpose of scaling in the raw domain, such as illustrated in Fig. 1B, is to resize image data before further processing is performed, rather than in a “bypass” configuration.
Furthermore, in the configuration illustrated in Fig. 1B of Wong, the only scaling is the raw scaling 300b performed in raw domain processing section 201b.  Therefore, in Fig. 1B the output of raw domain processing 201b must be resized.  Otherwise, the output of Fig. 1B would not have the required reduction in resolution.  
Further still, despite Applicant’s assertions to the contrary, there is no teaching of any “bypass” scaling in Wong.  While scaling 300b is illustrated below P1 … Pn in Fig. 1B, there is no indication in the Figure (such as with arrows) or the specification that this spatial arrangement in the Figure corresponds to a bypass configuration.  Instead, the illustration in Fig. 1B merely shows the different types of processing that are included in raw domain processing 201b.

Applicant traverses the previous rejections under 35 U.S.C. 103, arguing that the previously-cited prior art does not teach all elements of the amended claims (Remarks: Pages 13-14).  Examiner respectfully disagrees.
Applicant argues that the additional cited prior art does not cure the alleged deficiencies of Wong discussed above with respect to claim 1 (Remarks: Page 13).  Examiner respectfully disagrees for the reasons discussed above.
With respect to claims 5, 10 and 16, Applicant argues that Wong does not teach a certain feature of the claims, that Haston also does not teach that feature, and that the rejection is therefore improper (Remarks: Page 13).  Applicant has engaged in a piecemeal analysis, arguing against the references individually, rather than considering the combination of the references provided in the previous Office Action.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2022 is being considered by the examiner.

Claim Objections
Claim(s) 6 is/are objected to because of the following informalities. 
In claim 6, second-to-last line, “an image signal processor (ISP)” should be “the ISP”
Appropriate correction is required.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ‘Wong’ (US 2016/0093018 A1).
Regarding claim 1, Wong discloses a method (Fig. 1B), comprising:
receiving, by an image signal processor (ISP) of an apparatus (e.g. [0041]), image data of a captured image from an image sensor (Fig. 1B, arrow from 100b to 201b shows receipt of image data from image sensor 100b by raw domain processing circuit 201b); and 
processing, by the ISP, the image data through a pipeline ([0038]-[0039], Fig. 1B, image pipeline 200b) in which the image data is resized ([0039]-[0040], Fig. 1B, raw scaling 300b; e.g. [0050] et seq. describe the raw scaling, in which the raw image data are resized to a lower resolution) before further processing is performed (Fig. 1B, raw scaling 300b occurs before further processing in 202b and 203b) to provide processed data of a processed image used in preview or video recording ([0037], output of the resizing and further processing is a video having a desired resolution; also see e.g. [0005]).

Regarding claim 2, Wong discloses the method of Claim 1, wherein the processing of the image data through the pipeline comprises processing the image data through the pipeline in which resizing by a resizer is performed before demosaicing by a demosaicing circuit of the ISP to provide the processed data ([0038]-[0039], Fig. 1B, resizing by resizer 300b is performed before demosaicing by demosaicing module 202b to provide the output; also see e.g. [0041]).

Regarding claim 3, Wong discloses the method of Claim 1, wherein the processing of the image data through the pipeline comprises processing the image data sequentially through a first resizer ([0039], Fig. 1B, raw resizer 300b), a demosaicing circuit of the ISP ([0038], Fig. 1B, DM 202b; e.g. [0041]), and a second resizer ([0039], RGB scaling section may additionally be present within RGB domain processing 203; The RGB scaling would be a second resizer), and wherein the first resizer resizes the image data ([0039]-[0040], raw resizer 300b resizes the image; see [0050] et seq. for examples of raw resizing) to provide resized data with a resized pixel count lower than a sensor pixel count of the image data from the image sensor (e.g. [0046], Fig. 3, image sensor produces Bayer CFA of pixels; e.g. [0050]-[0051], Fig. 4, example where Bayer input from sensor is downscaled/resized to have ¼ as many pixels; also see e.g. [0005]).

Regarding claim 4, Wong discloses the method of Claim 1, wherein a sensor pixel count of the image sensor is higher than a resized pixel count of the image data after the resizing ([0039]-[0040], raw resizer 300b resizes the image received from the sensor; e.g. [0046], Fig. 3, image sensor produces Bayer CFA of pixels; e.g. [0050]-[0051], Fig. 4, example where Bayer input from sensor is downscaled/resized to have ¼ as many pixels; also see e.g. [0005]) which is higher than a pixel count of the processed data (e.g. [0039], in addition to the raw-domain scaling, further RGB-domain scaling may be applied during the subsequent processing, which would result in a lower pixel count).

Regarding claim 6, Wong discloses the method of Claim 1, wherein the processing of the image data through the pipeline in which the image data is resized comprises resizing the image data using a resizer by a ratio (Various resizing ratios 1/N are disclosed, such as 1/2 and 1/3 – [0051], [0068]) which is variable based on one or more of: 
a pixel count of the image sensor ([0005] describes that the ratio may be determined based on the pixel count of the image sensor and the desired pixel count of output video – i.e. 18-megapixel image sensor output should be resized by a ratio of 1/3 to achieve desired 2-megapixel video); 
a field of view (FOV) of the preview; 
a capacity of an image signal processor (ISP) in processing the image data; and 
a system power capacity concern (Examiner notes [0007]).

Regarding claim 7, Wong discloses a method (Fig. 1B), comprising:
receiving, by an image signal processor (ISP) of an apparatus (e.g. [0041]), image data of a captured image from an image sensor (Fig. 1B, arrow from 100b to 201b shows receipt of image data from image sensor 100b by raw domain processing circuit 201b); 
resizing, by the ISP, the image data by a resizer of the ISP to provide resized data ([0038]-[0040], Fig. 1B, resizer 300b performs resizing to provide resized data; [0050] et seq. describe various examples of the resizing; also see e.g. [0041]); and 
demosaicing, by the ISP, the resized data by a demosaicing circuit of the ISP ([0038], Fig. 1B, DM 202b; also see e.g. [0041]) before further processing ([0038], Fig. 1B, RGB processing 203b) to provide processed data of a processed image used in preview or video recording ([0037], Fig. 1B outputs video at a desired video resolution; also see e.g. [0005]).

Regarding claim 8, Wong discloses the method of Claim 7, wherein the resizing of the image data comprises providing the resized data with a resized pixel count lower than a sensor pixel count of the image data from the image sensor (e.g. [0046], Fig. 3, image sensor produces Bayer CFA of pixels; e.g. [0050]-[0051], Fig. 4, example where Bayer input from sensor is downscaled/resized to have ¼ as many pixels; also see e.g. [0005]).

Regarding claim 9, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 4.  Wong discloses the limitations of claim 4.  Accordingly, claim 9 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wong for substantially the same reasons as claim 4.

Regarding claim 11, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 6.  Wong discloses the limitations of claim 6.  Accordingly, claim 11 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wong for substantially the same reasons as claim 6.

Regarding claim 12, Wong discloses an apparatus, comprising:
at least one image sensor configured to capture an image to provide image data ([0037], Fig. 1B, sensor 100b); and 
a processor ([0041], Fig. 1B, pipeline 200b) coupled to receive the image data from the image sensor (Fig. 1B, arrow from sensor 100b to raw-domain processing 201b), the processor comprising an image signal processing (ISP) pipeline (Fig. 1B, pipeline 200b) through which the image data is processed (Fig. 1B, image data from sensor 100b is processed through stages 201b, 202b and 203b to provide output) to provide processed data of a processed image used in preview or video recording ([0037], Fig. 1B outputs video at a desired video resolution; also see e.g. [0005]) such that the image data is resized ([0039], Fig. 1B, image data is resized/scaled at 300b) before further processing is performed in the ISP pipeline to provide the processed data (Fig. 1B, resizing/scaling at 300b occurs before further processing at 202b and 203c to provide processed data output).
	
Regarding claim 13, Wong discloses the apparatus of Claim 12, wherein, in processing the image data through the ISP pipeline, the processor is configured to process the image data through the ISP pipeline in which resizing by a resizer is performed before demosaicing by a demosaicing circuit of the ISP to provide the processed data ([0038]-[0039], Fig. 1B, resizing by resizer 300b is performed before demosaicing by demosaicing module 202b to provide the output; also see e.g. [0041]).

Regarding claim 14, Wong discloses the apparatus of Claim 12, wherein the ISP pipeline comprises a resizer (Fig. 1B, resizer 300b) and a demosaicing circuit of the ISP (Fig. 1b, DM 202b; also see e.g. [0041]), wherein the resizer resizes the image data to provide resized data with a resized pixel count lower than a sensor pixel count of the image data from the image sensor ([0039]-[0040], resizer 300b resizes the image data to provide resized data; e.g. [0050] et seq. describe resizing by ½, which results in a resized pixel count that is ¼ of the sensor pixel count; also see e.g. [0005]), and wherein the demosaicing circuit performs demosaicing on the resized data ([0038]).
Regarding claim 15, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 4.  Wong discloses the limitations of claim 4.  Accordingly, claim 15 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wong for substantially the same reasons as claim 4.

Regarding claim 17, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 6.  Wong discloses the limitations of claim 6.  Accordingly, claim 17 is also rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wong for substantially the same reasons as claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of ‘Haston’ (“The DOOGEE Turbo2 Review: A Great Effort Spoiled by Poor Battery Life,” 2014).
Regarding claim 5, Wong discloses the method of claim 1 (see above).
Wong teaches receiving image data from one image sensor (Fig. 1B, sensor 100b) having a pixel count (e.g. [0005], 18MP), and wherein the processing of the image data through the pipeline comprises resizing the image data by a ratio corresponding to the pixel count of the image sensor (e.g. [0005], image data are resized by 1/3 ratio to reduce image from the pixel count of the sensor to a desired video output pixel count).
Wong does not teach that image data may be received from one of a plurality of image sensors, each having a respective pixel count, the resizing ratio corresponding to the respective pixel count of the one of the plurality of image sensors.
However, Haston does teach a device including two image sensors, each having a respective pixel count (Page 4, specifications, 18MP rear camera and 8MP front camera), and a 1080x1920 display (Page 4, specifications), with video output resolutions up to 1080p (Page 15, last paragraph).
Wong teaches using a 1/3 ratio to resize image data from an 18MP sensor to a 1080x1920 (i.e. approximately 2MP, 1080p) output resolution ([0005]).  This could be directly applied to the rear camera of Haston.  Wong also teaches that its resizer can be used for other ratios besides 1/3, specifically any ratio 1/N where N is an integer (e.g. [0095]), such as 1/2 (e.g. [0051]).  Applied to the device of Haston, the 1/2 resizing ratio would convert 8MP image data from the front camera to the desired 2MP output resolution.  For at least these reasons, applying the raw-domain resizing of Wong to the two-camera device of Haston would result in using respective resizing ratios corresponding to the respective pixel counts of each image sensor in order to obtain the same desired output size.
Haston teaches that its device suffers from poor battery life (Pages 5-6).  Wong teaches that its raw-domain image resizing advantageously reduces power consumption ([0007]).  Applying the raw-domain resizing of Wong to the device of Haston would, by reducing power consumption, advantageously improve its battery life. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the raw-domain resizing of Wong to the two-camera device of Haston in order to improve the device with the reasonable expectation that this would result in a device that had reduced power consumption, resulting in improved battery life.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wong and Haston in order to obtain the invention as specified in claim 5.

Regarding claim 10, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 5.  Wong in view of Haston teaches the limitations of claim 5.  Accordingly, claim 10 is also rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Haston for substantially the same reasons as claim 5.

Regarding claim 16, Examiner notes that the claim recites limitations that are substantially the same as limitations of claim 5.  Wong in view of Haston teaches the limitations of claim 5.  Accordingly, claim 16 is also rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Haston for substantially the same reasons as claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669